Exhibit 10.17

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of March
29, 2004 by and among SUNTERRA CORPORATION, a Maryland corporation (the
“Grantor”), having its principal executive offices at 3865 West Cheyenne Avenue,
North Las Vegas, Nevada 89032 and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), having an office at MAC N9303-120, Sixth Street and Marquette Avenue,
Minneapolis, MN 55479, (i) in its capacity as trustee (the “Trustee”) for the
holders (the “Holders”) of the Notes (as hereinafter defined) issued by the
Grantor under the Indenture referred to below and (ii) in its individual
capacity, as securities intermediary (in such capacity, the “Pledged Securities
Intermediary”) at its office in Minneapolis c/o: Wells Fargo Bank, N.A., MAC
N9303-120, Sixth Street and Marquette Avenue, Minneapolis, MN 55479 (the
“Account Office”) with respect to the Pledge Account (as hereinafter defined).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Indenture.

 

W I T N E S S E T H

 

WHEREAS, the Grantor and the Trustee have entered into that certain Indenture
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), pursuant to which the Grantor is
issuing on the date hereof $95,000,000 in aggregate principal amount of its 3
3/4% Senior Subordinated Convertible Notes due 2024 (the “Notes”); and

 

WHEREAS, subject to the terms of this Agreement, the Pledged Securities
Intermediary has established for the Grantor, as beneficial owner, a securities
account (the “Pledge Account”) at the Account Office, registered in the name of
the Trustee, as entitlement holder, and designated as Account No. 16009301,
Reference: Wells Fargo Bank Pledge Account for the benefit of the Holder of
Sunterra 3 3/4%$ Senior Subordinated Convertible Notes; and

 

WHEREAS, the Grantor has agreed to purchase or cause the purchase of security
entitlements with respect to the U. S. Government Securities identified by CUSIP
number in Schedule I hereto (such security entitlements being, collectively, the
“Initial Pledged Securities”, together with the “Additional Pledged Securities”
(as defined below), the “Pledged Securities”), for the account of the Pledged
Securities Intermediary for credit to the Pledge Account, in an amount that will
be sufficient, upon receipt of the scheduled interest and principal payments in
respect thereof, to provide for the payment of the first six scheduled interest
payments due on the Notes (up to and including the interest payment due on March
29, 2007, but excluding Additional Interest Amounts, if any); and

 

WHEREAS, to secure the obligations of the Grantor under the Indenture and the
Notes to pay in full each of the first six scheduled interest payments on the
Notes and to pay the principal and interest on the Notes and all other amounts
payable by the Grantor under the Indenture in the event that the Notes or any
principal thereof becomes due and payable prior to such time as the first six
scheduled interest payments thereon shall have been paid in full (collectively,
the

 



--------------------------------------------------------------------------------

“Obligations”), the Grantor has agreed (i) to grant to the Trustee, for its
benefit and the ratable benefit of the Holders of the Notes, a security interest
in the Pledge Account and all cash, Pledged Securities and other Collateral (as
hereinafter defined) from time to time deposited therein or credited thereto and
(ii) to execute and deliver this Agreement in order to secure the payment and
performance by the Grantor of all the Obligations; and;

 

WHEREAS, it is a condition precedent to the purchase of the Notes by the initial
Holders thereof that the Grantor shall have granted the security interests
contemplated by this Agreement; and

 

WHEREAS, unless otherwise defined herein or in the Indenture, terms used herein
that are defined in Article 8 or 9 of the Uniform Commercial Code as in effect
in the State of New York (the “UCC”) are used herein as therein defined:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and in
order to induce the initial Holders to purchase the Notes, the Grantor hereby
agrees with the Trustee, for the benefit of the Trustee and for the ratable
benefit of the Holders of the Notes, and with the Pledged Securities
Intermediary as follows:

 

SECTION 1. Grant of Security Interest. The Grantor hereby grants to the Trustee,
for its benefit and for the ratable benefit of the Holders of the Notes, a
security interest in and to all of the Grantor’s right, title and interest in,
to and under the following, in each case whether now owned or hereafter
acquired, wherever located and whether now or hereafter existing (hereinafter
collectively referred to as the “Collateral”):

 

(a) the Pledge Account;

 

(b) all cash or credit balances from time to time deposited in or credited to
the Pledge Account;

 

(c) the Pledged Securities and all other financial assets (including
certificated and uncertificated securities) and security entitlements from time
to time deposited in, credited to, or created or otherwise carried in the Pledge
Account;

 

(d) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Collateral;

 

(e) all securities (whether certificated or uncertificated) or other financial
assets, security entitlements, securities accounts, accounts, general
intangibles, instruments, documents, cash or deposit accounts representing or
evidencing any or all of the Collateral; and

 

(f) to the extent not covered by clauses (a) through (e) above, all proceeds of
any and all of the foregoing Collateral (including, without limitation, proceeds
that constitute property of the types described in clauses (a) through (e)
above).

 

2



--------------------------------------------------------------------------------

SECTION 2. Secured Obligations. This Agreement and the grant of a security
interest in the Collateral secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration, upon
redemption or otherwise) of all Obligations now or hereafter existing, whether
for principal, interest, fees, indemnities or otherwise, and all obligations of
the Grantor now or hereafter existing under this Agreement (all such Obligations
and such other obligations being, collectively, the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement and the grant
of a security interest in the Collateral hereunder secure, to the fullest extent
permitted by applicable law, the payment of all amounts that constitute part of
the Secured Obligations and that would be owed by the Grantor to the Trustee or
the Holders under the Notes or the Indenture but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Grantor.

 

SECTION 3. Maintaining the Pledge Account. Prior to or concurrently with the
execution and delivery hereof and for so long as any Secured Obligation shall
remain outstanding,

 

(a) the Trustee shall establish and maintain (and the Pledged Securities
Intermediary shall maintain and administer in accordance with this Agreement)
the Pledge Account with the Pledged Securities Intermediary at the Account
Office in accordance with the terms of this Agreement. The Pledge Account shall
at all times be under the sole dominion and control of, and shall at all times
be segregated from any other custodial, collateral or other accounts maintained
by, or under the dominion and control of, the Trustee;

 

(b) it shall be a term and condition of the Pledge Account, notwithstanding any
term or condition to the contrary in any other agreement relating to the Pledge
Account, and except as otherwise provided by the provisions of Section 5 and
Section 15.9 of this Agreement, that no Collateral (including proceeds thereof)
shall be paid or released from the Pledge Account to or for the account of, or
withdrawn by or for the account of, and no entitlement orders with respect to
any of the Collateral shall be given to the Pledged Securities Intermediary by,
the Grantor or any other Person other than the Trustee as provided herein;

 

(c) subject to the provisions of this Agreement, the Pledge Account shall be
registered in the name of the Trustee on the books and records of the Pledged
Securities Intermediary, the Trustee shall be identified on such books and
records as the entitlement holder with respect to all security entitlements in
all financial assets from time to time held in or credited to the Pledge
Account, and the Trustee shall have the sole right to (i) deliver entitlement
orders with respect to the Pledge Account and any Collateral from time to time
credited thereto, deposited therein or represented thereby or (ii) make
withdrawals from the Pledge Account or otherwise exercise any other rights with
respect to any Collateral from time to time credited thereto or on deposit
therein; and

 

(d) the Pledge Account shall be subject to such applicable laws, and such
applicable regulations of any appropriate banking or governmental authority, as
may now or hereafter be in

 

3



--------------------------------------------------------------------------------

effect, including without limitation any applicable regulations of the Board of
Governors of the Federal Reserve System.

 

SECTION 4. Acquisition of Pledged Securities for Credit to the Pledge Account.

 

(a) On or prior to the date hereof, the Grantor shall purchase or cause the
purchase of the Pledged Securities for the account of the Pledged Securities
Intermediary for credit to the Pledge Account.

 

(b) Upon transfer or credit of the Pledged Securities to the Pledged Securities
Intermediary, as confirmed to the Pledged Securities Intermediary by the Federal
Reserve Bank of New York or another securities intermediary at which the Pledged
Securities Intermediary maintains a securities account, the Pledged Securities
Intermediary shall make appropriate book entries indicating that the Pledged
Securities have been credited to and are held in the Pledge Account.

 

SECTION 5. Disbursements From the Pledge Account; Transfers of Additional
Amounts to the Pledge Account.

 

(a) At least three Business Days prior to the due date of any of the first six
scheduled interest payments on the Notes, the Grantor may, pursuant to written
instructions given by the Grantor to the Trustee (each an “Issuer Order”),
instruct the Trustee to direct the Pledged Securities Intermediary to release
from the Pledge Account, and pay to the Holders of the Notes as of the
applicable Regular Record Date, proceeds of the Pledged Securities sufficient to
provide for payment in full of such interest then due on the Notes. Upon receipt
of an Issuer Order, the Trustee will direct the Pledged Securities Intermediary
to release funds from (and to the extent of) proceeds of the Pledged Securities
in the Pledge Account in an amount sufficient to provide for the payment in full
of such interest then due on the Notes, as instructed in such Issuer Order, and
to transfer such funds to the Holders of the Notes in accordance with the
payment provisions of the Indenture. Nothing in this Section 5 shall affect the
Trustee’s rights to direct the application of the Collateral to the payment of
amounts due on the Notes upon acceleration thereof in accordance with the terms
of the Indenture.

 

(b) If the Grantor makes all or any portion of any interest payment for which
the Collateral is security from a source of funds other than the Pledge Account
(“Grantor Funds”), the Grantor may, after payment in full of such interest
payment, instruct the Trustee, pursuant to an Issuer Order, to direct the
Pledged Securities Intermediary to release to the Grantor, or to another party
designated by the Grantor in such Issuer Order (the “Grantor’s Designee”),
proceeds from the Pledge Account in an amount that, in the discretion of the
Grantor, is less than or equal to the amount of Grantor Funds applied to such
interest payment; provided that, after giving effect to such release, the
scheduled interest and principal payments in respect of the Pledged Securities
remaining in the Pledge Account, together with any cash remaining in the Pledge
Account, equal or exceed the amount necessary to provide for the timely payment
in full of interest on the Notes for as many of the first six scheduled interest
payments as shall then remain. Upon (i) receipt by the Trustee of such Issuer
Order and (ii) confirmation by the Trustee

 

4



--------------------------------------------------------------------------------

of the payment in full of such interest payment (from such Grantor Funds and, if
necessary, additional funds released from the Pledge Account in accordance with
Section 5(a)), the Trustee shall direct the Pledged Securities Intermediary to
release funds from (and to the extent of) proceeds of the Pledged Securities in
the Pledge Account and to transfer such funds to the Grantor or the Grantor’s
Designee, as the case may be, as instructed in such Issuer Order as soon as
practicable after such conditions are satisfied.

 

(c) If at any time the scheduled interest and principal payments in respect of
the Pledged Securities then credited to the Pledge Account, together with any
cash then held in the Pledge Account, exceed 100% of the amount necessary (which
shall be certified in writing by an Officer of the Company or, if such amount,
together with all other amounts disbursed from the Pledge Account in the
preceding 12 month period, equals or exceeds $100,000, by a nationally
recognized firm of independent accountants selected by the Grantor and delivered
to the Trustee) to provide for the payment in full, when due, of the first six
scheduled interest payments on the Notes (or such number of the first six
scheduled interest payments on the Notes as shall then remain, as the case may
be), the Grantor may instruct the Trustee, pursuant to an Issuer Order, to
direct the Pledged Securities Intermediary to release any such excess amount to
the Grantor or to the Grantor’s Designee. Upon receipt of such Issuer Order
(which shall be accompanied by a certificate in accordance with, and meeting the
requirements of, the provisions of Section 314(d) of the TIA or, if the amount
to be released from the pledge, together with all other amounts disbursed from
the Pledge Account in the preceding 12 month period, equals or exceeds $100,000,
by a certificate of such nationally recognized firm of independent accountants
stating that the scheduled interest and principal payments in respect of the
Pledged Securities credited to the Pledge Account, together with any cash held
in the Pledge Account, in each case after giving effect to such release, equal
or exceed 100% of the amount necessary to provide for the payment in full, when
due, of such remaining scheduled interest payments on the Notes), the Trustee
shall instruct the Pledged Securities Intermediary to release funds from (and to
the extent of) proceeds of such Pledged Securities in accordance with such
Issuer Order and the accompanying certificate and to transfer such funds to the
Grantor or the Grantor’s Designee, as the case may be.

 

(d) Upon the release of any Collateral from the Pledge Account in accordance
with the terms of this Section 5, whether upon release of proceeds of Collateral
to the Holders as payment of interest or upon release of proceeds of Collateral
to the Grantor or the Grantor’s Designee as provided in Section 5(b) or Section
5(c), the security interest evidenced by this Agreement in such released
Collateral will automatically terminate and be of no further force and effect.

 

(e) At least three Business Days prior to the due date of each of the first six
scheduled interest payments on the Notes, the Grantor shall give the Trustee
notice (by Issuer Order) as to whether such interest payment will be made
pursuant to Section 5(a) or 5(b) above and the respective amounts of interest
that will be paid from the Pledge Account and from Grantor Funds (it being
understood that the failure by the Grantor to provide an Issuer Order shall not
constitute an Event of Default). Any Grantor Funds to be used to make any
interest payment (or portion

 

5



--------------------------------------------------------------------------------

thereof) shall be delivered to the Trustee, in immediately available funds,
prior to 11:00 a.m. (New York City time) on such interest payment date. If no
such notice is given or such Grantor Funds have not been so delivered, the
Trustee will act pursuant to Section 5(a) above as if it had received an Issuer
Order pursuant thereto for the payment in full of the interest then due from the
proceeds of Pledged Securities in the Pledge Account.

 

(f) If on any interest payment date there are insufficient proceeds of Pledged
Securities in the Pledge Account to make the scheduled payment of interest due
on such date (after taking into account any Grantor Funds delivered to the
Trustee as provided in Section 5(b) above), the Trustee shall direct the Pledged
Securities Intermediary to liquidate Collateral in the Pledge Account to the
extent necessary to pay, in full, such scheduled payment of interest.

 

(g) Nothing contained in this Agreement (including without limitation the
provisions hereof regarding the delivery of Issuer Orders by the Grantor to the
Trustee) shall (i) afford the Grantor any right to issue entitlement orders to
the Pledged Securities Intermediary or any other Person with respect to the
Pledge Account or any security entitlement in respect of the Pledged Securities,
or otherwise afford the Grantor control of the Pledge Account or any such
security entitlement, or (ii) otherwise give rise to any rights of the Grantor
with respect to the Pledge Account, the Pledged Securities, or any security
entitlement thereto, other than the Grantor’s rights under this Agreement as the
beneficial owner of Collateral pledged to and subject to the exclusive dominion
and control (subject to the Trustee’s obligations to comply with Sections 5(a)
through (f) and Section 15.9 hereof) of the Trustee in its capacity as such (and
not as a securities intermediary). The Grantor acknowledges, confirms and agrees
that the Trustee holds a security interest in the Pledged Securities solely as
Trustee for the Holders of the Notes and not as a securities intermediary.

 

(h) Anything contained herein to the contrary notwithstanding, prior to any
release of any Collateral to the Grantor or the Grantor’s Designee, the Grantor
shall deliver to the Trustee such certificates, opinions or other documents as
may be required by the Indenture or the TIA in connection with such release and
shall otherwise comply with the requirements of the Indenture and the TIA
applicable thereto.

 

(i) If at any time the Grantor is obligated to pay any amount to the Trustee
pursuant to the terms of this Agreement and the Trustee charges such amount
against the Pledge Account with the result that the scheduled interest and
principal payments in respect of the Pledged Securities then credited to the
Pledge Account, together with any cash then held in the Pledge Account, are less
than 100% of the amount necessary to provide for the payment in full, when due,
of the first six scheduled interest payments on the Notes (or such number of the
first six scheduled interest payments on the Notes as shall then remain, as the
case may be), the Grantor shall deposit cash into the Pledge Account in the
amount of such deficiency and shall deliver to the Trustee a certificate signed
by one of its Officers (as defined in the Indenture) stating that the scheduled
interest and principal payments in respect of the Pledged Securities credited to
the Pledge Account, together with any cash held in the Pledge Account, in each
case after giving

 

6



--------------------------------------------------------------------------------

effect to such deposit by the Grantor, equal or exceed 100% of the amount
necessary to provide for the payment in full, when due, of such remaining
scheduled interest payments on the Notes.

 

(j) Neither the Trustee nor the Pledged Securities Intermediary shall be liable
for any disbursement made or other action taken in accordance with an Issuer
Order. In no event shall either of the Pledged Securities Intermediary or the
Trustee in its role hereunder be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), except as a result of its gross negligence or willful
misconduct.

 

SECTION 6. Securities Intermediary. (a) Wells Fargo, as Pledged Securities
Intermediary, hereby represents and warrants to, and agrees with the Grantor and
the Trustee, as follows:

 

(a) It is a securities intermediary as of the date hereof and, for so long as
this Agreement remains in effect and Wells Fargo is acting as the Pledged
Securities Intermediary hereunder, it shall remain a securities intermediary and
shall at all times act in such capacity with respect to the Trustee, the Pledge
Account and all other Collateral.

 

(b) The Pledge Account is and will be maintained as a securities account.

 

(c) Each item of property (whether cash, certificated or uncertificated
securities, security certificates, security entitlements or any other property
whatsoever) credited to the Pledge Account shall be treated as a financial
asset.

 

(d) All financial assets in registered form or payable to, or to the order of,
any Person and credited to the Pledge Account shall be registered in the name
of, payable to or to the order of, or endorsed to, the Pledged Securities
Intermediary, and in no case during the term of this Agreement will any
financial asset credited to the Pledge Account be registered in the name of,
payable to or to the order of, or endorsed to, the Grantor, except to the extent
the foregoing have been subsequently endorsed by the Grantor to the Pledged
Securities Intermediary or in blank.

 

(e) It (i) shall, upon written direction from the Trustee, as entitlement holder
with respect to the Pledge Account, the Pledged Securities and all other
Collateral, and without further consent from the Grantor, comply with all
instructions, entitlement orders and directions of any kind originated by the
Trustee concerning the Collateral, including without limitation directions to
liquidate or otherwise dispose of the Collateral as and to the extent directed
by the Trustee and to pay over to the Trustee, or as otherwise directed by the
Trustee, all proceeds and other value therefrom or otherwise distributed with
respect thereto, without any set-off or deduction, and (ii) shall not, except as
otherwise directed in writing by the Trustee, as entitlement holder with respect
to the Pledge Account, the Pledged Securities and all other Collateral, comply
or agree to comply with any instructions, entitlement orders or directions of
any kind that are originated by the Grantor or any other Person with respect to
any of the Collateral.

 

7



--------------------------------------------------------------------------------

(f) Except for the claims and interests of the Trustee under this Agreement and
the rights of the Grantor vis-à-vis the Trustee hereunder, it does not know of
any claim to or security interest or other interest in the Collateral.

 

(g) It hereby waives its rights to set off any obligations of the Grantor to it
against any or all of the Collateral, and hereby agrees that any and all liens,
encumbrances, claims or security interests which it may have against the
Collateral, either now or in the future, are and shall be subordinate and junior
in right of payment to the prior payment in full of all Secured Obligations.

 

SECTION 7. Representations and Warranties. The Grantor hereby represents and
warrants that:

 

(a) The execution and delivery by the Grantor of, and the performance by the
Grantor of its obligations under, this Agreement will not contravene any
provision of applicable law or the articles of incorporation or by-laws of the
Grantor or any material agreement or other material instrument binding upon the
Grantor or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Grantor, or result in the creation or
imposition of any lien on any assets of the Grantor, except for the security
interests granted under this Agreement.

 

(b) No consent of any other Person and no approval, authorization or order of,
action by or qualification with, any governmental authority, regulatory body,
agency or other third party is required (i) for the execution, delivery or
performance by the Grantor of its obligations under this Agreement or (ii) for
the grant by the Grantor of the security interests created by this Agreement. To
the best of Grantor’s knowledge, no consent of any other Person and no approval,
authorization or order of, action by or qualification with, any governmental
authority, regulatory body, agency or other third party is required for the
exercise by the Trustee of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.

 

(c) The Grantor is the beneficial owner of the Collateral, free and clear of any
lien or claim of any Person (except for the security interests created by this
Agreement and any lien arising under the Indenture in favor of the Trustee). The
Grantor has not at any time transferred any of the Collateral to any Person
other than the Trustee or encumbered any of the Collateral with a lien in favor
of any other Person. No financing statement or instrument similar in effect
covering all or any part of the Grantor’s interest in any of the Collateral is
on file in any public or recording office, other than the financing statements
filed pursuant to this Agreement.

 

(d) This Agreement has been duly authorized, executed and delivered by the
Grantor and constitutes a valid and binding agreement of the Grantor,
enforceable against the Grantor in accordance with its terms, except as the
enforceability hereof may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by equitable principles of
general applicability.

 

8



--------------------------------------------------------------------------------

(e) Upon the transfer to the Pledged Securities Intermediary of the Pledged
Securities, the crediting thereof to the Pledge Account in accordance with
Section 4 above and the execution and delivery of this Agreement by all of the
parties hereto, the grant of a security interest in the Collateral pursuant to
this Agreement for the benefit of the Trustee and the Holders of the Notes will
create a valid and perfected first priority security interest in such Collateral
securing the payment of the Secured Obligations.

 

(f) There are no legal or governmental proceedings pending or, to the best of
the Grantor’s knowledge, threatened to which the Grantor is a party or to which
any of the properties of the Grantor is subject that would adversely affect in
any material respect the power or ability of the Grantor to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

 

(g) The pledge of the Collateral pursuant to this Agreement is not prohibited by
any law or governmental regulation (including, without limitation, Regulations U
and X of the Board of Governors of the Federal Reserve System) applicable to the
Grantor.

 

(h) To the best of Grantor’s knowledge, no Default or Event of Default exists.

 

(i) The Grantor’s exact legal name is that indicated on the signature page
hereof.

 

(j) The Grantor is a corporation organized in the State of Maryland

 

(k) The Grantor’s organizational identification number is 95-4582157.

 

(l) The Grantor’s place of business or, if more than one, its chief executive
office as well as the Grantor’s mailing address is as is set forth in Section
15.1.

 

SECTION 8. Further Assurances.

 

(a) The Grantor agrees that from time to time, it will, at its own expense,
promptly upon reasonable request by the Trustee, execute and deliver or cause to
be executed and delivered, or use its best efforts to procure, all assignments,
instruments and other documents, all in form and substance reasonably
satisfactory to the Trustee, deliver any instruments to the Trustee and take any
other actions that may be necessary or, in the reasonable opinion of the
Trustee, desirable to perfect, continue the perfection of, or protect the first
priority of the Trustee’s security interest in and to the Collateral, to protect
the Collateral against the rights, claims, or interests of third Persons (other
than any such rights, claims or interests created by or arising through the
Trustee) or to effect the purposes of this Agreement.

 

(b) The Grantor hereby authorizes the Trustee to file any financing or
continuation statements with respect to the Collateral without the signature of
the Grantor (to the extent permitted by applicable law); provided, however, that
the Grantor shall not be relieved of any of its obligations under Section 8(a)
or 8(d) hereof. A photocopy or other reproduction of this

 

9



--------------------------------------------------------------------------------

Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

(c) The Grantor will furnish to the Trustee from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Trustee may reasonably request,
all in reasonable detail.

 

(d) The Grantor will promptly pay all costs and expenses reasonably incurred in
connection with any of the foregoing within 30 days of receipt of an invoice
therefor. The Grantor also agrees, whether or not requested by the Trustee, to
take all actions that are necessary to perfect and to continue the perfection
of, and to protect the first priority of, the Trustee’s security interest in and
to the Collateral, including the filing of all necessary financing and
continuation statements, and to protect the Collateral against the rights,
claims or interests of third Persons (other than any such rights, claims or
interests created by or arising through the Trustee).

 

(e) The Grantor hereby irrevocably authorizes the Trustee at any time and from
time to time to file in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (x) indicate the Collateral as
being of an equal or lesser scope or with greater detail, and (y) contain any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the appropriate jurisdiction for the sufficiency or filing office acceptance
of any financing statement or amendment; provided that the Trustee shall have no
obligation to perform any of the foregoing actions other than those expressly
provided herein or in the Indenture.

 

(f) The Pledged Securities Intermediary covenants and agrees with the Grantor
and the Trustee that for so long as the Pledged Securities Intermediary holds
assets in the Pledge Account, the Pledged Securities Intermediary will, as soon
as reasonably practicable, certify in writing the aggregate dollar value of the
assets held in such Pledge Account on a monthly basis, as of the Grantor’s
fiscal month end or at such other time as the parties may mutually agree. The
Grantor will provide the Pledged Securities Intermediary with a schedule of its
fiscal months as soon as such schedule becomes reasonably available.

 

SECTION 9. Covenants. The Grantor covenants and agrees with the Trustee and the
Holders of the Notes that from and after the date of this Agreement until the
earlier of (x) payment in full in cash of each of the first six scheduled
interest payments due on the Notes (up to and including the interest payment due
on March 29, 2007, but excluding Additional Interest Amounts, if any) under the
terms of the Indenture or (y) payment in cash of Secured Obligations due and
owing under the Indenture and the Notes in the event such Secured Obligations
become due and payable prior to the payment in full of the first six scheduled
interest payments on the Notes (up to and including the interest payment due on
March 29, 2007, but excluding Additional Interest Amounts, if any):

 

(a) it will not (and will not purport to) sell or otherwise dispose of, or grant
any option, right or warrant with respect to, any of the Collateral or its
beneficial interest therein, and

 

10



--------------------------------------------------------------------------------

it will not create or permit to exist any lien or other adverse interest in or
with respect to its beneficial interest in any of the Collateral (except for the
security interests granted under this Agreement and any lien arising under the
Indenture in favor of the Trustee);

 

(b) it will not (i) enter into any agreement or understanding that restricts or
inhibits or purports to restrict or inhibit the Trustee’s rights or remedies
hereunder, including without limitation the Trustee’s right to sell or otherwise
dispose of the Collateral, or (ii) fail to pay or discharge when due any tax,
assessment or levy of any nature with respect to its beneficial interest in the
Collateral not later than five days prior to the date of any proposed sale under
any judgment, writ or warrant of attachment with respect to such beneficial
interest; and

 

(c) it will not, without providing at least five days prior written notice to
the Trustee, change its name, its place of business or, if more than one, chief
executive office, or its mailing address or organizational identification number
and will not change its type of organization, jurisdiction of organization or
other legal structure.

 

SECTION 10. Power of Attorney. In addition to all of the powers granted to the
Trustee pursuant to the Indenture, the Grantor hereby appoints and constitutes
the Trustee as the Grantor’s attorney-in-fact (with full power of substitution),
with full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time in the Trustee’s reasonable discretion
to take any action and to execute any instrument that the Trustee may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipt for moneys due and to become due under or in respect of
any of the Collateral,

 

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper,

 

(c) to file any claims or take any action or institute any proceedings that the
Trustee may reasonably deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Trustee with respect to
any of the Collateral, and

 

(d) to pay or discharge any taxes or liens levied or placed upon the Collateral,
the legality or validity thereof and the amounts necessary to discharge the same
all as determined by the Trustee in its sole discretion, it being understood
that any such payments made by the Trustee shall become part of the Secured
Obligations of the Grantor to the Trustee, and shall be due and payable
immediately upon demand;

 

provided, however, that the Trustee shall have no obligation to perform any of
the foregoing actions. The Trustee’s authority under this Section 10 shall
include, without limitation, the authority to endorse and negotiate any checks
or instruments representing proceeds of Collateral in the name of the Grantor,
execute and give receipt for any certificate of ownership or any

 

11



--------------------------------------------------------------------------------

document constituting Collateral, transfer title to any item of Collateral,
authorize the filing of any financing statements (to the extent permitted by
applicable law) or any other documents reasonably deemed necessary or
appropriate by the Trustee to preserve, protect or perfect the security interest
in the Collateral and to file the same, prepare, file and sign the Grantor’s
name on any notice of lien, and to take any other actions arising from or
incident to the powers granted to the Trustee in this Agreement. This power of
attorney is coupled with an interest and is irrevocable by the Grantor.

 

SECTION 11. No Assumption of Duties; Reasonable Care. The rights and powers
conferred on the Trustee hereunder are solely to preserve and protect the
security interest of the Trustee and the Holders of the Notes in and to the
Collateral granted hereby and shall not be interpreted to, and shall not, impose
any duties on the Trustee in connection therewith other than those expressly
provided herein or in the Indenture or imposed under applicable law. Except as
provided by herein, by applicable law or by the Indenture, the Trustee shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Trustee accords similar property held by
itself for its own account, it being understood that the Trustee, in its
capacity as such, shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities or other
matters relative to any Collateral, whether or not the Trustee has or is deemed
to have knowledge of such matters, (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral or (c) investing or
reinvesting any of the Collateral or any loss on any investment. Without
limiting any rights of the Trustee hereunder, the rights and limitations upon
the liability of the Trustee set forth in Article 5 of the Indenture are
expressly incorporated herein and made a part hereof and shall extend to the
role of the Trustee as Pledged Securities Intermediary.

 

SECTION 12. Indemnity. The Grantor shall indemnify, hold harmless and defend the
Trustee, the Pledged Securities Intermediary and each of their respective
directors, officers, agents and employees, from and against any and all claims,
actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement, except to the extent that such
claim, action, obligation, liability or expense is directly attributable to the
bad faith, gross negligence or willful misconduct of such indemnified person.
This indemnification shall survive the termination of this Agreement.

 

SECTION 13. Remedies Upon Event of Default. If prior to March 29, 2007, (i) any
Event of Default shall have occurred and be continuing and (ii) the Trustee, by
notice to the Company, or the Holders of at least 25% in aggregate principal
amount of the Notes at the time outstanding by written notice to the Company and
the Trustee, may declare the Notes due and payable at their principal amount
together with accrued and unpaid interest; provided if an Event of Default
specified in Section 6.01(6) or (7) of the Indenture occurs and is continuing,
then the principal and the interest on all the Notes shall become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders, then:

 

12



--------------------------------------------------------------------------------

(a) The Trustee may exercise, in addition to all other rights given by law or by
this Agreement or the Indenture, all of the rights and remedies with respect to
the Collateral of a secured party under the Uniform Commercial Code as in effect
from time to time in any relevant jurisdiction and also may, without notice
except as specified below, (i) sell, redeem or liquidate any of the Collateral,
(ii) transfer any or all of the Collateral to any account designated by the
Trustee, including an account or accounts established in the Trustee’s name,
(iii) register title to any Collateral in any name specified by the Trustee,
including the name of the Trustee or any of its nominees or agents, without
reference to any interest of the Grantor, or (iv), sell the Collateral or any
part thereof in one or more parcels at any broker’s board or at public or
private sale, in one or more sales or lots, at any of the Trustee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Trustee may deem commercially reasonable. The Grantor agrees that the
Collateral is of a type customarily sold on recognized markets and, accordingly,
that no notice to any Person is required before any sale of any of the
Collateral pursuant to the terms of this Agreement; provided, however that,
without prejudice to the foregoing, to the extent notice of any such sale shall
be required by law, the Grantor agrees that at least ten days’ notice to the
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Trustee
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Trustee may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The purchaser of any or all Collateral so sold shall thereafter hold
the same absolutely free from any claim, encumbrance or right of any kind
whatsoever created by or through the Grantor. Any sale of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, commercial finance companies, or other financial institutions
disposing of property similar to the Collateral shall be deemed to be
commercially reasonable. The Trustee or any Holder of Notes may, in its own name
or in the name of a designee or nominee, buy any of the Collateral at any public
sale and, if permitted by applicable law, at any private sale. All expenses
(including court costs and reasonable attorneys’ fees, expenses and
disbursements) of, or incident to, the enforcement of any of the provisions
hereof shall be recoverable from the proceeds of the sale or other disposition
of the Collateral. If there are insufficient Pledged Securities together with
proceeds of Pledged Securities and other Collateral in the Pledge Account to
make any required payment on the Secured Obligations, the Grantor shall be
liable to the Trustee for any deficiency.

 

(b) All cash proceeds received by or on behalf of the Trustee in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, following the payment of the reasonable fees and expenses of the
Trustee, be held by the Trustee (or by the Pledged Securities Intermediary on
its behalf) as collateral for, and/or then or at any time thereafter applied
(after payment of any amounts payable to the Trustee pursuant to Section 14) in
whole or in part by the Trustee as follows:

 

FIRST: To the payment of the amount equal to all accrued and unpaid interest on
the Notes; and

 

13



--------------------------------------------------------------------------------

SECOND: To the repayment of a portion of the principal of the Notes and accrued
and unpaid Additional Interest Amounts, if any.

 

(c) The Trustee may, without notice to the Grantor except as required by law and
at any time or from time to time, charge, set-off and otherwise apply all or any
part of the Secured Obligations against the Pledge Account or any part thereof.

 

(d) The Grantor further agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Collateral pursuant to this Section 13 valid and binding and in
compliance with any and all other applicable requirements of law. The Grantor
further agrees that a breach of any of the covenants contained in this Section
13 will cause irreparable injury to the Trustee and the Holders of the Notes,
that the Trustee and the Holders of the Notes have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 13 shall be specifically enforceable against the
Grantor and, to the fullest extent permitted by law, the Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

(e) Notwithstanding the foregoing, the Trustee and the Holders of the Notes
shall not have the benefit of the remedies set forth in this Section 13 if an
Event of Default has occurred but is cured prior to the acceleration of the
Notes by the Trustee or the Holders of the Notes.

 

SECTION 14. Expenses. The Grantor will promptly upon demand pay to the Trustee
and the Pledged Securities Intermediary the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees, expenses and
disbursements of counsel, experts and agents retained by the Trustee or the
Pledged Securities Intermediary, as the case may be, that the Trustee or the
Pledged Securities Intermediary, as the case may be, may incur in connection
with (a) the review, negotiation and administration of this Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Trustee and the Holders of the Notes hereunder or (d) the
failure by the Grantor to perform or observe any of the provisions hereof.

 

SECTION 15. Miscellaneous Provisions.

 

Section 15.1. Notices. Any notice or other communication given hereunder shall
be sufficiently given if in writing and delivered in person or mailed by first
class mail, commercial courier service or telecopier communication, addressed as
follows:

 

IF TO THE GRANTOR:

 

Sunterra Corporation

3865 West Cheyenne Avenue

North Las Vegas, Nevada 89032

Attention: Frederick C. Bauman

Fax: 702-304-7099

 

14



--------------------------------------------------------------------------------

IF TO THE TRUSTEE OR PLEDGED SECURITIES INTERMEDIARY:

 

Wells Fargo Bank, National Association

MAC N9303-120

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

Attention: Michael T. Lechner

Fax: 612-667-9825

 

All such notices and other communications shall, when mailed, delivered or
telecopied, respectively, be effective when deposited in the mails, delivered or
telecopied, respectively, addressed as aforesaid.

 

Section 15.2. No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another pledge, security or debt agreement of the
Grantor or any subsidiary thereof. No such pledge, security or debt agreement
(other than the Indenture) may be used to interpret this Agreement.

 

Section 15.3. Severability. The provisions of this Agreement are severable, and
if any clause or provision shall be held invalid, illegal or unenforceable in
whole or in part in any jurisdiction, then, to the fullest extent permitted by
law, such invalidity or unenforceability shall affect in that jurisdiction only
such clause or provision, or part thereof, and shall not in any manner affect
such clause or provision in any other jurisdiction or any other clause or
provision of this Agreement in any jurisdiction.

 

Section 15.4. Headings. The headings in this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

 

Section 15.5. Counterpart Originals. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement.

 

Section 15.6. Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder, and the Holders of the Notes, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

 

Section 15.7. Amendments, Waivers and Consents. Any amendment or waiver of any
provision of this Agreement and any consent to any departure by the Grantor from
any provision of this Agreement shall be effective only if made or duly given in
compliance with all of the terms and provisions of the Indenture, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided that an amendment or supplement to
this Agreement for the purpose contemplated by Section 16 may be entered into

 

15



--------------------------------------------------------------------------------

by the Grantor, the Trustee and the Pledged Securities Intermediary without the
consent of any Holder, so long as such amendment or supplement is reasonably
satisfactory in form and substance to the Grantor, the Trustee and the Pledged
Securities Intermediary. Neither the Trustee nor any Holder of Notes shall be
deemed, by any act, delay, indulgence, omission or otherwise, to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default or in
any breach of any of the terms and conditions hereof. Failure of the Trustee or
any Holder of Notes to exercise, or delay in exercising, any right, power or
privilege hereunder shall not preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Trustee or
any Holder of Notes of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Trustee or such Holder
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

Section 15.8. Interpretation of Agreement. To the fullest extent permitted by
applicable law, acceptance of or acquiescence in a course of performance
rendered under this Agreement shall not be relevant to determine the meaning of
this Agreement even though the accepting or acquiescing party had knowledge of
the nature of the performance and opportunity for objection.

 

Section 15.9. Continuing Security Interest; Termination.

 

(a) This Agreement shall create a continuing security interest in and to the
Collateral and shall, unless otherwise provided in this Agreement, remain in
full force and effect until the payment in cash of the Secured Obligations. This
Agreement shall be binding upon the Grantor, its transferees, successors and
assigns, and shall inure, together with the rights and remedies of the Trustee
hereunder, to the benefit of the Trustee, the Holders of the Notes, the Pledged
Securities Intermediary and their respective successors, transferees and
assigns.

 

(b) This Agreement (other than Grantor’s obligations under Sections 12 and 14)
shall terminate upon the earlier of (i) the payment in cash of the Secured
Obligations and (ii) the payment in full in cash of the first six scheduled
interest payments on all of the Notes. At such time, the Trustee shall, pursuant
to an Issuer Order, direct the Pledged Securities Intermediary to promptly
transfer to the Grantor all of the Collateral hereunder that has not been sold,
disposed of, retained or applied by or on behalf of the Trustee in accordance
with the terms of this Agreement and the Indenture and take all other actions
that are necessary to release the security interest created by this Agreement in
and to the Collateral, including the execution and delivery of all termination
statements necessary to terminate any financing or continuation statements filed
with respect to the Collateral. Such transfer shall be without warranty by or
recourse to the Trustee in its capacity as such, except as to the absence of any
liens on the Collateral created by or arising through the Trustee, and shall be
at the expense of the Grantor.

 

Section 15.10. Survival of Representations and Covenants. All representations,
warranties and covenants of the Grantor contained herein shall survive the
execution and delivery of this Agreement and the termination of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 15.11. Waivers. The Grantor, to the fullest extent permitted by
applicable law, waives presentment and demand for payment of any of the
Obligations, protest and notice of dishonor or default with respect to any of
the Obligations, and all other notices to which the Grantor might otherwise be
entitled, except as otherwise expressly provided herein or in the Indenture.

 

Section 15.12. Authority of the Trustee.

 

(a) The Trustee shall have and be entitled to exercise all powers hereunder that
are specifically granted to it by the terms hereof, together with such powers as
are reasonably incident thereto. The Trustee may perform any of its duties
hereunder or in connection with the Collateral by or through agents or employees
and shall be entitled to retain counsel and to act in reliance upon the advice
of counsel concerning all such matters. Except as otherwise expressly provided
in this Agreement or the Indenture, neither the Trustee nor any director,
officer, employee, attorney or agent of the Trustee shall be liable to the
Grantor for any action taken or omitted to be taken by the Trustee, in its
capacity as Trustee, hereunder, except for its own bad faith, gross negligence
or willful misconduct, and the Trustee shall not be responsible for the
validity, effectiveness or sufficiency hereof or of any document or security
furnished pursuant hereto. The Trustee and its directors, officers, employees,
attorneys and agents shall be entitled to rely on any communication, instrument
or document reasonably believed by it or them to be genuine and correct and to
have been signed or sent by the proper person or persons.

 

(b) The Grantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Trustee and the Holders of the Notes, be
governed by the Indenture and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Trustee and the
Grantor, the Trustee shall be conclusively presumed to be acting as agent for
the Holders of the Notes with full and valid authority so to act or refrain from
acting, and the Grantor shall not be obligated or entitled to make any inquiry
respecting such authority.

 

Section 15.13. Final Expression. This Agreement, together with the Indenture and
any other agreement executed in connection herewith, is intended by the parties
as a final expression of this Agreement and is intended as a complete and
exclusive statement of the terms and conditions thereof.

 

Section 15.14. Rights of Holders of the Notes. No Holder of Notes shall have any
independent rights hereunder other than those rights granted to individual
Holders of the Notes pursuant to the Indenture; provided that nothing in this
subsection shall limit any rights granted to the Trustee under the Notes or the
Indenture.

 

17



--------------------------------------------------------------------------------

Section 15.15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Waiver of Damages.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED UNDER THE LAWS OF THE
STATE OF NEW YORK.

 

(b) ANYTHING CONTAINED IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT BETWEEN THE
TRUSTEE AND THE PLEDGED SECURITIES INTERMEDIARY TO THE CONTRARY NOTWITHSTANDING,
THE “PLEDGED SECURITIES INTERMEDIARY’S JURISDICTION” WITH RESPECT TO THE PLEDGED
SECURITIES FOR PURPOSES OF SECTIONS 8-110(e), 9-305(a)(3) AND 9-304(b)(1) OF THE
UCC SHALL BE THE STATE OF NEW YORK.

 

(c) FOR ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE
GRANTOR HEREBY AGREES TO SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED IN THE CITY OF NEW YORK.

 

(d) THE GRANTOR AGREES THAT THE TRUSTEE SHALL, IN ITS CAPACITY AS TRUSTEE OR IN
THE NAME AND ON BEHALF OF ANY HOLDER OF NOTES, HAVE THE RIGHT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW (AND TO THE EXTENT THE TRUSTEE HAS RECEIVED
INDEMNITY DEEMED SATISFACTORY TO IT AND HAS AGREED TO DO SO), TO PROCEED AGAINST
THE GRANTOR OR THE COLLATERAL IN A COURT IN ANY LOCATION REASONABLY SELECTED IN
GOOD FAITH (AND HAVING PERSONAL OR IN REM JURISDICTION OVER THE GRANTOR OR THE
COLLATERAL, AS THE CASE MAY BE) TO ENABLE THE TRUSTEE TO REALIZE ON SUCH
COLLATERAL, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
THE TRUSTEE. THE GRANTOR AGREES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THAT IT WILL NOT ASSERT ANY COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS IN ANY
PROCEEDING BROUGHT BY THE TRUSTEE TO REALIZE ON SUCH PROPERTY OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE TRUSTEE, EXCEPT FOR SUCH
COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS WHICH, IF NOT ASSERTED IN ANY SUCH
PROCEEDING, COULD NOT OTHERWISE BE BROUGHT OR ASSERTED. THE GRANTOR WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT IN THE CITY OF NEW YORK IN THE BOROUGH OF MANHATTAN
ONCE THE TRUSTEE HAS COMMENCED A PROCEEDING DESCRIBED IN THIS PARAGRAPH
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS.

 

(e) THE GRANTOR AGREES THAT NONE OF ANY HOLDER OF NOTES, (EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT OR THE INDENTURE) THE TRUSTEE IN ITS CAPACITY AS
TRUSTEE, OR WELLS FARGO BANK, NATIONAL ASSOCIATION IN ITS CAPACITY AS PLEDGED
SECURITIES INTERMEDIARY SHALL HAVE ANY LIABILITY TO THE GRANTOR (WHETHER ARISING
IN TORT,

 

18



--------------------------------------------------------------------------------

CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY THE GRANTOR IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED AND THE
RELATIONSHIP ESTABLISHED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS SUCH LOSSES WERE THE RESULT OF ACTS OR
OMISSIONS ON THE PART OF THE TRUSTEE OR SUCH HOLDERS OF NOTES, AS THE CASE MAY
BE, CONSTITUTING BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(f) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GRANTOR WAIVES THE
POSTING OF ANY BOND OTHERWISE REQUIRED OF THE TRUSTEE OR ANY HOLDER OF NOTES IN
CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO ENFORCE ANY JUDGMENT OR
OTHER COURT ORDER PERTAINING TO THIS AGREEMENT OR ANY RELATED AGREEMENT OR
DOCUMENT ENTERED IN FAVOR OF THE TRUSTEE OR ANY HOLDER OF NOTES, OR TO ENFORCE
BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER OR PRELIMINARY OR PERMANENT
INJUNCTION, THIS AGREEMENT OR ANY RELATED AGREEMENT OR DOCUMENT BETWEEN THE
GRANTOR ON THE ONE HAND AND THE TRUSTEE AND/OR THE HOLDERS OF THE NOTES ON THE
OTHER HAND.

 

SECTION 16. Provisions Relating to Additional Notes. The Grantor and the
Trustee, on behalf of the Holders of the Notes originally issued on the date
hereof (the “Initial Notes”) and on behalf of the Holders of any “Additional
Notes” (which term includes any “Option Securities” as defined in the Purchase
Agreement dated March 23, 2004 among the Grantor and the Initial Purchasers
named therein and relating to the Notes), hereby acknowledge that the Grantor
may issue Additional Notes from time to time after the date hereof and that,
pursuant to the terms of the Indenture, the Initial Notes and any Additional
Notes will be treated as part of a single class for all purposes under the
Indenture. Accordingly, anything contained herein to the contrary
notwithstanding, (a) upon the issuance of any Additional Notes (i) for all
purposes under this Agreement the term “Notes” shall thereafter include such
Additional Notes; provided that any references herein to the first six scheduled
interest payments due on the Notes shall mean, with respect to such Additional
Notes, only such number, if any, of the first six scheduled interest payments on
the Notes as shall then remain at the time such Additional Notes are originally
issued (such number, if any, of the first six scheduled interest payments on the
Notes that shall remain at such time being the “Covered Interest Payments” in
respect of such Additional Notes), (ii) in the event that any Additional Notes
are issued prior to such time as the first six scheduled interest payments on
the Notes shall have been paid in full, the Grantor shall purchase or cause to
be purchased, for the account of the Pledged Securities Intermediary for credit
to the Pledge Account, additional security entitlements with respect to U. S.
Government Securities (such security entitlements being, collectively, the
“Additional Pledged Securities”) in an amount that will be sufficient, upon
receipt of the scheduled interest and principal payments in respect thereof, to
provide for the payment of all Covered Interest Payments in respect of such
Additional Notes, and (iii) for all purposes under this Agreement (including
without limitation

 

19



--------------------------------------------------------------------------------

Section 4(b)) the term “Pledged Securities” shall thereafter include any such
Additional Pledged Securities, and (b) as provided in Section 15.7, in
connection with the issuance of any Additional Notes, the parties hereto shall
be permitted to enter into such amendments or supplements to this Agreement as
may be necessary or advisable in order to give effect to the provisions of this
Section 16 without the consent of the Holders of the Initial Notes or the
Holders of any Additional Notes that are outstanding at the time of such
issuance. For the avoidance of doubt and without limiting the generality of the
foregoing, the Grantor and the Trustee, on behalf of the Holders of the Notes,
hereby acknowledge and agree that the Holders of the Initial Notes and the
Holders of any Additional Notes shall be entitled to share ratably in the
benefits of this Agreement. In the event that the Grantor shall issue Additional
Notes on more than one occasion, then the provisions of this Section 16 shall
apply to such successive issuances of Additional Notes, mutatis mutandis.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, the Trustee and the Pledged Securities
Intermediary have each caused this Agreement to be duly executed and delivered
as of the date first above written.

 

Grantor:

SUNTERRA CORPORATION

By:   Steven E. West    

--------------------------------------------------------------------------------

   

Name: Steven E. West

Title: Senior Vice President

Trustee:

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Michael T. Lechner    

--------------------------------------------------------------------------------

   

Name: Michael T. Lechner

Title: Assistant Vice President

Pledged Securities Intermediary:

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Michael T. Lechner    

--------------------------------------------------------------------------------

   

Name: Michael T. Lechner

Title: Assistant Vice President

 

21



--------------------------------------------------------------------------------

SCHEDULE I

 

PLEDGED SECURITIES

 

SECURITY

--------------------------------------------------------------------------------

   CUSIP NO.


--------------------------------------------------------------------------------

  

MATURITY

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT


--------------------------------------------------------------------------------

United States Treasury

   912833CL2    August 15, 2004      1,782,000

United States Treasury

   912833CM0    February 15, 2005      1,782,000

United States Treasury

   912833CN8    August 15, 2005      1,782,000

United States Treasury

   912833CP3    February 15, 2006      1,782,000

United States Treasury

   912833CQ1    August 15, 2006      1,782,000

United States Treasury

   912833CR9    February 15, 2007      1,782,000

TOTAL

             $ 10,692,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

22